DETAILED ACTION
Summary 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an apparatus comprising each and every one of the following limitations:
circuitry configured to receive a setting indicating whether or not logging in to the apparatus by inputting of user information via an input screen is allowed; 
display a first screen when the setting indicates that the logging in is allowed by the inputting of the user information via the input screen, the first screen for logging in, by a user, to the apparatus using a recording medium and using the user information via the input screen; 
display a second screen when the setting indicates that the logging in is not allowed by the inputting of the user information via the input screen, the second screen indicating that the user may log in to the apparatus using the recording medium, the second screen not permitting the user to log in by the inputting the user information via the input screen; 
display the input screen, after receiving an instruction from the user while the first screen is displayed; 
receive the user information input via the input screen; 
receive recording medium identifying information read from the recording medium for logging in to the apparatus, while either the first screen or the second screen is displayed; and 2Application No. 16/916,449 Reply to Office Action of February 17, 2022 
logging in to the apparatus when the recording medium identification information or the received user information is authenticated.
Independent claims 5 and 8 are allowed for substantially the same reason as claim 2.
Claims 3, 4, 6, 7, and 9-12 depend from claims 1, 5, and 8, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876